735 So. 2d 556 (1999)
Carnell E. BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 98-00141.
District Court of Appeal of Florida, Second District.
June 4, 1999.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
BLUE, Judge.
Carnell E. Butler appeals his sentence for fraudulent use of a credit card and claims scoresheet error. Based on a mathematical error in the scoresheet, we reverse his sentence.
Butler entered a negotiated plea for a sentence at the bottom of the guidelines range. Butler claims that the bottom range should have been only twenty-two months, rather than the twenty-seven months that he received. Our review of the scoresheet reveals a mathematical error in the sentence computation. When the state prison months were multiplied by seventy-five percent, the minimum prison term should have been 21.15 months instead of the 27.25 months reflected on the scoresheet. Accordingly, we reverse and remand for sentencing with a corrected scoresheet. See Nantz v. State, 687 So. 2d 845 (Fla. 2d DCA 1996) (reversing and remanding for resentencing when trial court relied on scoresheet with mathematical errors), review denied, 695 So. 2d 700 (Fla.1997).
Reversed and remanded.
PATTERSON, A.C.J., and GREEN, J., Concur.